 


109 HR 5168 IH: For the relief of Eric Westhagen.
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS 2d Session 
H. R. 5168 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Petri (by request): introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
For the relief of Eric Westhagen. 
 
 
1.Right of occupancy 
(a)In generalThe Secretary of the Interior shall permit continued occupancy and use of the property described in subsection (b) by Eric Westhagen for the remainder of his natural life, subject to the requirements of this Act. 
(b)Identification of propertyThe property referred to in subsection (a) consists of the lands described in section 13 of the stipulation, including any improvements thereon.  
(c)Terms and conditionsOccupancy and use of the property identified in subsection (b) shall be subject to the same terms and conditions as specified in the stipulation, except that Eric Westhagen shall be required annually to pay to the Secretary of the Interior an amount equal to one twenty-fifth of the amount specified in section 11 of the stipulation. 
(d)ConstructionNothing in this Act shall be construed to permit construction of any structure not in existence as of the date of enactment of this Act, or to apply to occupancy or use of the property described in subsection (b) by any person other than Eric Westhagen. 
2.Stipulation definedIn this Act, the term stipulation means the Stipulation for Conditions of Rights of Use and Occupancy of Single Family Non-Commercial Property of Eric Westhagen and Helen Westhagen, entered into on November 4, 1983, between the United States and Eric Westhagen in the United States District Court for the Western District of Wisconsin.  
 
